EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robin Snader on October 08, 2021.

The application has been amended as follows: 
1.	(Currently Amended)	A system for opportunistically authenticating a taxpayer, comprising one or more non-transitory computer-readable media storing computer-executable code that, when executed by at least one computer processor, 
a user interface engine, generated by the at least one computer processor, the taxpayer and a plurality of authentication credentials and provide the information and the plurality of authentication credentials to a tax form import engine;
the tax form import engine, operable, by the at least one computer processor, respective tax form provider verifies that the credential is valid, receive tax-related information therefrom,
wherein the tax-related information is from a single tax form provider and comprises a plurality of tax-related forms,
wherein the tax-related information is retrieved by accessing a single tax form provider computer; and
an authentication engine operable, by the at least one computer processor, 
wherein the separate authentication step is compared, by the at least one computer processor, to a separate threshold that is different from the authentication threshold,
wherein the separate threshold requires at least two forms of authentication,
wherein, the plurality of tax-related forms only qualifies as a single form of authentication, 
wherein at least one second form of authentication is required from a second authentication form provider computer to meet the separate threshold, and
wherein the authentication engine communicates, by the at least one computer processor, a government tax authority;
wherein the authentication metric is further adjusted, by the at least one computer processor, based on [[the]] a result of the authorization by the government tax authority;
wherein the authentication engine is further operable to, based on the final value of the authentication metric, present the user with one or more out-of-wallet questions before authenticating the user;
wherein the one or more out-of-wallet questions is presented by a display to the user after determining that the final value of the authentication metric is not sufficient to authenticate the user without further user interaction,
wherein a response is received, by the at least one computer processor from the user, corresponding to the one or more out-of-wallet question; and
wherein the user is authenticated, by the at least one computer processor, based at least on the response,
wherein the steps of presenting, by the display and to the user, the one or more out-of-wallet question and receiving, by the at least one computer processor, a response from the user a number of times are repeated, and
wherein the number of times depends on the final value of the authentication metric.

2.	(Original)	The system of claim 1, wherein the plurality of authentication credentials comprises a credential useable to import a wage statement.

3.	(Original)	The system of claim 1, wherein the plurality of authentication credentials comprises a credential useable to import a non-wage income statement.

4.	(Previously Presented)	The system of claim 1, wherein the authentication metric is established at least in part based on the user’s history of tax filing.

5.	(Currently Amended)	The system of claim 1, wherein the authentication metric is further adjusted based on a payment account supplied by the user for purposes selected from the set consisting of: paying an amount due to [[a]] the government tax[[ing]] authority, paying an amount due for tax preparation, and receiving a refund due from [[a]] the government tax[[ing]] authority.

6.	(Original)	The system of claim 5, wherein an amount associated with the further adjustment is based at least in part on an age associated with the payment account.

7.	(Original)	The system of claim 1, wherein the plurality of authentication credentials comprises a credential useable to import data from a financial management services provider.

8-9.	(Cancelled)

10.	(Currently Amended)	A computerized method, operable by at least one computer processor, 
receiving, by the at least one computer processor, 
receiving, by the at least one computer processor,  and, if the respective tax form provider verifies that the plurality of authentication credentials are valid, receive tax-related information therefrom,[[;]]
wherein the tax-related information is retrieved by accessing a plurality of computers of the respective plurality of tax form providers;
establishing, by the at least one computer processor, 
for each credential of the plurality of authentication credentials, submitting, by the at least one computer processor, 
importing, by the at least one computer processor, 
after importing each of the plurality of tax forms, determining, by the at least one computer processor, 
require the user to complete a separate authentication step to meet an authentication threshold,
wherein the authentication threshold requires at least two forms of authentication;
wherein the plurality of tax forms only qualify as a single form of authentication, 
requiring at least one second form of authentication from a second authentication form provider computer to meet [[the]] a separate threshold; 
communicating, by the at least one computer processor, a government tax authority;
adjusting the authentication metric based on the result of the authorization by [[buy]] the government tax authority; and 
presenting the user with one or more out-of-wallet questions before authenticating the user based on the final value of the authentication metric;
after determining that the final value of the authentication metric is not sufficient to authenticate the user without further user interaction, presenting, by a display and to the user, the one or more out-of-wallet question;
receiving, by the at least one computer processor, a response from the user corresponding to the one or more out-of-wallet question; and
based at least on the response, authenticating the user by the at least one computer processor; and
repeating the steps of presenting, by the display and to the user, the one or more out-of-wallet question and receiving, by the at least one computer processor, a response from the user a number of times, 
wherein the number depends on the final value of the authentication metric.

11.	(Currently Amended)	The method of claim 10, wherein the plurality of authentication credentials includes a first credential useable to import a wage statement and a second credential useable to import a non-wage income statement.

12-13.	(Cancelled)	

14.	(Original)	The method of claim 10, wherein the plurality of authentication credentials further includes a credential useable to electronically submit a completed tax return.

15.	(Currently Amended)	The method of claim 10, wherein the step of increasing [[the]] an authentication credential of the plurality of authentication credentials further comprises increasing the authentication credential by an amount depending on the respective tax form provider.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Eftekhari (PGPub 2012/0109792) teaches a method involves generating a partially completed tax return based on basic user information without needing to obtain other user inputs through an extensive user interview. A list of simple and concise interview questions are generated or selected from an interview question collection based on the partially completed tax return to finalize the tax return. The method further involves using an inference engine to allow data collection at any time and in any order via specific, personalized questions geared toward completion of the tax return. Therefore the taxpayer spends time reviewing rather than preparing his or her tax documents. 
Eftekhari did not disclose wherein the separate threshold requires at least two forms of authentication, wherein, the plurality of tax-related forms only qualifies as a single form of authentication, wherein at least one second form of authentication is required from a second authentication form provider computer to meet the separate threshold, and wherein the authentication engine communicates, by the at least one computer processor, processing element, with a government tax authority computer to determine that the user is separately authenticated by a government tax authority;
wherein the authentication metric is further adjusted, by the at least one computer processor, based on a result of the authorization by the government tax authority;
Neher (PGPub 2007/0136157) teaches a tax return preparation kit is provided that contains a disposable tax return preparation device for receiving taxpayer input of tax related data for use in preparing an electronic tax return. The disposable tax return preparation device is adapted to prepare an electronic tax return based on the tax related data. A communications cable is also provided for communicatively coupling the disposable tax return preparation device to a telecommunications system, for transmitting the electronic tax return to a remote tax return preparation system also coupled to the telecommunications system. The remote tax return preparation system is adapted to receive the tax return prepared by the disposable tax return preparation device, confirm the tax return, and electronically file the tax return with a tax authority.
Neher did not disclose wherein the separate threshold requires at least two forms of authentication, wherein, the plurality of tax-related forms only qualifies as a single form of authentication, wherein at least one second form of authentication is required from a second authentication form provider computer to meet the separate threshold, and wherein the authentication engine communicates, by the at least one computer processor, processing element, with a government tax authority computer to determine that the user is separately authenticated by a government tax authority;
wherein the authentication metric is further adjusted, by the at least one computer processor, based on a result of the authorization by the government tax authority;
The non-patent literature E-Tax Invoice System Using Web Services Technology: A Case Study of the Revenue Department of Thailand, IEEE Xplore | IEEE CONFERENCES | 01-AUG-2008 | 2008 Ninth ACIS International Conference on Software Engineering, Artificial Intelligence, Networking, and Parallel/Distributed Computing (Page(s): 937-942) discloses an "e-Tax Invoice System" using Web Services (WS) technology for the Revenue Department of Thailand (RD). This system uses four WS technologies namely XML, WSDL, UDDI and SOAP, hence the system is able to communicate with several applications on heterogeneous platforms. In addition, the proposed e-Tax Invoice System applies two security technologies: SSL as a secure channel for data exchange and Hash Function for transforming a plain password into an unreadable password.
The proposed system is able to collect tax invoice data from taxpayers especially Business. Through the system, Business can send tax invoice data immediately to the RD once the payment occurs. Therefore, the proposed system can provide up-to-date data to generating reports for the RD Official. The report can help improve the RDpsilas work processes especially tax payment auditing. Moreover, the proposed system allows Customer and Business to search tax invoice data online. The research also performed comparative analysis which indicates that the e-Tax Invoice System can solve problems in the current system and enhance the RDpsilaswork processes concerning the tax invoice systems.
E-Tax Invoice System Using Web Services Technology: A Case Study of the Revenue Department of Thailand did not disclose wherein the separate threshold requires at least two forms of authentication, wherein, the plurality of tax-related forms only qualifies as a single form of authentication, wherein at least one second form of authentication is required from a second authentication form provider computer to meet the separate threshold, and wherein the authentication engine communicates, by the at least one computer processor, processing element, with a government tax authority computer to determine that the user is separately authenticated by a government tax authority;
wherein the authentication metric is further adjusted, by the at least one computer processor, based on a result of the authorization by the government tax authority;
The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to wherein the separate threshold requires at least two forms of authentication, wherein, the plurality of tax-related forms only qualifies as a single form of authentication, wherein at least one second form of authentication is required from a second authentication form provider computer to meet the separate threshold, and wherein the authentication engine communicates, by the at least one computer processor, processing element, with a government tax authority computer to determine that the user is separately authenticated by a government tax authority;
wherein the authentication metric is further adjusted, by the at least one computer processor, based on a result of the authorization by the government tax authority;
The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698